



FIVE9, INC.
2019 KEY EMPLOYEE SEVERANCE BENEFIT PLAN
1.Introduction. The Five9, Inc. Key Employee Severance Benefit Plan was
established by Five9, Inc. (the “Company”) on April 3, 2014 and by its terms
terminated on April 3, 2019 without any further benefits or payments owed under
it. This 2019 Key Employee Severance Benefit Plan (the “Plan”) is established by
the Company on April 4, 2019 (the “Effective Date”) to provide severance
benefits to selected employees of the Company. This document constitutes the
Summary Plan Description for the Plan.
2.    Definitions. For purposes of the Plan, the following terms are defined as
follows:
(a)    “Base Salary” means the Participant’s base salary in effect immediately
prior to the date of the Qualifying Termination, ignoring any reduction in base
salary that forms the basis for Constructive Termination.
(b)    “Bonus” means the Participant’s target annual cash incentive compensation
award for the year in which the Qualifying Termination occurs, as of immediately
prior to the Qualifying Termination, ignoring the effect of any reduction in
base salary that forms the basis for Constructive Termination.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Cause” has the meaning defined in the Company’s 2014 Equity Incentive
Plan.
(e)    “Change in Control” has the meaning defined in the Company’s 2014 Equity
Incentive Plan, but only if such transaction is also a change in the ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets, as described in Treasury Regulation
Section 1.409A-3(i)(5).
(f)    “Change in Control Termination” means (i) an Involuntary Termination
Without Cause, or (ii) a Constructive Termination, in either case that occurs
within three (3) months prior to, on or within twelve (12) months after a Change
in Control.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Common Stock” means the common stock of the Company.
(i)    “Constructive Termination” means the Participant’s resignation from all
positions he or she then holds with the Company, resulting in a Separation from
Service, because one of the following events or actions is undertaken without
the Participant’s written consent: (i) a material diminution in the
Participant’s authority, duties or responsibilities as in effect as of
immediately prior to a Change in Control (which, in the case of the CEO, CFO and
General Counsel, would include a failure to remain as the primary executive,
financial or legal officer, respectively, of the resulting combined entity);
(ii) a material reduction in the Participant’s annual base salary as in effect
as of immediately prior to a Change in Control (other than a reduction that
affects all senior


- 1 -    

--------------------------------------------------------------------------------




executives of the Company to a similar degree), which the parties agree is a
reduction of ten percent (10%) or more; (iii) a material adverse change in the
geographic location of the principal offices at which the Participant must
perform the Participant’s services as of immediately prior to a Change in
Control, which the parties agree is a change that increases the Participant’s
one way commute by more than forty (40) miles; or (iv) the successor entity or
surviving corporation in the Change in Control refuses to materially assume and
comply with the terms of this Plan. An event or action will not give the
Participant grounds for Constructive Termination unless (A) the Participant
gives the Company written notice within sixty (60) days after the initial
existence of the event or action that the Participant intends to resign in a
Constructive Termination due to such event or action; (B) the event or action is
not reasonably cured by the Company within thirty (30) days after the Company
receives written notice from the Participant; and (C) the Participant’s
Separation from Service occurs within thirty (30) days after the end of the cure
period. With respect to a Constructive Termination that occurs within three (3)
months prior to a Change in Control, any reference to “Change in Control" in
clauses (i), (ii), and (iii) of the first sentence of this Section 2(i) shall
mean the date that is three (3) months prior to the date of a Change in Control.
(j)    “Effective Date” has the meaning given to such term in Section 1.
(k)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(l)    “Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability or Cause.
(m)    “Participant” means each individual who is employed by the Company and
has received and returned a signed Participation Notice.
(n)    “Participation Notice” means the latest notice delivered by the Company
to a Participant informing such Participant that he or she is eligible to
participate in the Plan, in substantially the form attached hereto as Exhibit A.
(o)    “Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board (the “Compensation
Committee”). The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.
(p)    “Qualifying Termination’’ means (i) an Involuntary Termination Without
Cause that does not occur within three (3) months prior to, on or within twelve
(12) months after a Change in Control, or (ii) a Change in Control Termination.
(q)    “Section 409A” means Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect.


- 2 -    

--------------------------------------------------------------------------------




(r)    “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.
(s)    “Severance Period” means the number of months of severance that the
Participant is eligible to receive under this Plan, as set forth in Section 4(a)
for the Tier designated on the Participant’s Participation Notice.
3.    Eligibility for Benefits.
(a)    Eligibility; Exceptions to Benefits. Subject to the terms of the Plan,
the Company will provide the benefits described in Section 4 to the affected
Participant. A Participant will not receive benefits under the Plan (or will
receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator, in its sole discretion:
(i)    The Participant’s employment is terminated by either the Company or the
Participant for any reason other than a Qualifying Termination.
(ii)    The Participant has not entered into the Company’s standard form of
Proprietary Information and Inventions Assignment Agreement (the “Proprietary
Information Agreement”).
(iii)    The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within sixty (60) days following the
Participant’s Separation from Service.
(iv)    The Participant has failed to return all Company Property. For this
purpose, “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company and other Company materials and
property that the Participant has in his or her possession or control,
including, without limitation, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, without limitation, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof, in whole or in part).
As a condition to receiving benefits under the Plan, a Participant must not make
or retain copies, reproductions or summaries of any such Company documents,
materials or property. However, a Participant is not required to return his or
her personal copies of documents evidencing the Participant’s hire, termination,
compensation, benefits and stock options and any other documentation received as
a stockholder of the Company.
(b)    Relation to Other Agreements and/or Plans. This Plan, including the
Participant’s signed Participation Notice, sets forth his or her entire rights
to receive severance on a Qualifying


- 3 -    

--------------------------------------------------------------------------------




Termination. By accepting participation in this Plan, the Participant
irrevocably waives his or her rights to any severance benefits (including
vesting acceleration) to which the Participant may be entitled pursuant to any
offer letter, employment agreement, severance agreement, equity award agreement
or any other similar agreement with the Company, or any other Company benefit
plan, that is in effect on the date he or she signs the Participation Notice,
other than any acceleration of vesting benefits on a change in control
transaction as provided under the Company’s equity incentive plans.
(c)    Termination of Benefits. A Participant’s right to receive benefits under
the Plan will terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits under the Plan, the
Participant, without the prior written approval of the Plan Administrator:
(i)    willfully breaches a material provision of the Proprietary Information
Agreement and/or any obligations of confidentiality, non-solicitation,
non-disparagement, no conflicts or non-competition set forth in the
Participant’s employment agreement, offer letter, the Release (as defined in
Section 5(a) below) or under applicable law; or
(ii)    solicits any of the Company’s then current employees to leave the
Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees.
4.    Payments and Benefits. Except as may otherwise be provided in the
Participant’s Participation Notice, in the event of a Qualifying Termination,
the Company will provide the payments and benefits described in this Section 4,
subject to the terms of the Plan.
(a)    Cash Severance. The Company will make a lump sum payment of “Cash
Severance” to the Participant in an amount equal to his or her Base Salary for
the Participant’s Severance Period, plus, in the case of a Change in Control
Termination, an additional amount equal to his or her Bonus for the Severance
Period (prorated for partial years in the Severance Period), in each case,
determined by the chart below. The Cash Severance will be paid in a lump sum on
the sixtieth (60) day after the date of the Participant’s Separation from
Service. If, following a Participant’s Separation from Service, a Change in
Control occurs that causes his or her Separation from Service to be a Change in
Control Termination, then any additional amounts owed to the Participant as a
result of the Change in Control Termination will be paid in a single lump within
twenty (20) days of the Change in Control but no earlier than the sixtieth (60)
day following his or her Separation from Service.


- 4 -    

--------------------------------------------------------------------------------




Tier
Position Level
Severance Period – Involuntary Termination Without Cause
(Base Salary only)
Severance Period – Change in Control Termination
(Base Salary + Bonus)
1
Chief Executive Officer
12 months
18 months
2
Chief Financial Officer and General Counsel
9 months
15 months
3
Executive Officers
6 months
12 months
4
Selected Vice Presidents (as designated by the Plan Administrator)
4 months
6 months



(b)    Health Insurance Premiums. If the Participant timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(together with any state law of similar effect, “COBRA”), the Company will pay
the full amount of the Participant’s COBRA premiums, or will provide coverage
under the Company’s self-funded broad based health insurance plans, on behalf of
the Participant, including coverage for the Participant’s eligible dependents,
until the earliest of (i) the end of the number of months in the Participant’s
Severance Period, (ii) the expiration of the Participant’s eligibility for the
continuation coverage under COBRA, or (iii) the date when the Participant
becomes eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment (such period from the date of
the Qualifying Termination through the earliest of (i) through (iii), the “COBRA
Payment Period”). However, if at any time the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums or
credit under the self-funded plan, the Company will instead pay the Participant,
on the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premiums for that month (or, in
the case of a self-funded plan, the monthly cost of such coverage), subject to
tax withholdings and deductions. On the sixtieth (60) day following the
Participant’s Separation from Service, the Company will make the first payment
under this paragraph equal to the aggregate amount of payments that the Company
would have paid through such date had such payments commenced on the Separation
from Service through such sixtieth (60) day, with the balance of the payments
paid thereafter on the original schedule. In all cases, if the Participant
becomes eligible for coverage under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Payment Period, the
Participant must immediately notify the Company of such event. For purposes of
this paragraph, any applicable insurance premiums that are paid by the Company
will not include any amounts payable by the Participant under a Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Participant.


- 5 -    

--------------------------------------------------------------------------------




(c)    Double Trigger Vesting. In the event of a Change in Control Termination,
each of the Participant’s then outstanding and unvested compensatory equity
awards will become fully (100%) vested, and, as applicable, become exercisable,
effective as of immediately prior to the Qualifying Termination. Notwithstanding
the foregoing, in the event of a Change in Control Termination, the treatment of
any equity awards that vest based on the achievement of specified performance
objectives will be as provided in the specific performance-based equity award
agreement instead of the foregoing provision of this Section 4(c).
5.    Additional Requirements.
(a)    Release. To be eligible to receive any benefits under the Plan, a
Participant must sign a general waiver and release, in substantially one of the
forms attached hereto as Exhibit B, Exhibit C, or Exhibit D, as appropriate (the
“Release”), and such Release must become effective in accordance with its terms,
in each case within sixty (60) days following the Qualifying Termination (the
“Release Date”). The Plan Administrator, in its sole discretion, may modify the
form of the required Release to comply with applicable law, and any such Release
may be incorporated into a termination agreement or other agreement with the
Participant.
(b)    Certain Reductions. The Plan Administrator will reduce a Participant’s
benefits under the Plan by any other statutory severance obligations or
severance obligations (including pay in lieu of notice) payable to the
Participant by the Company (or any successor thereto) that are due in connection
with the Participant’s Qualifying Termination and that are in the same form as
the benefits provided under the Plan (e.g., salary or bonus replacement, health
insurance coverage, equity award vesting credit) to the extent such reduction
does not result in a failure to comply with Section 409A. Without limitation,
this reduction includes a reduction for any benefits required pursuant to (i)
any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) any Company
policy or practice providing for the Participant to remain on the payroll for a
limited period of time after being given notice of the termination of the
Participant’s employment, and (iii) any required salary continuation, notice
pay, statutory severance payment or other payments required by local law, as a
result of the Qualifying Termination. The benefits provided under the Plan are
intended to satisfy, to the greatest extent possible, and not to provide
benefits duplicative of, any and all statutory and contractual obligations of
the Company in respect of the form of benefits provided under the Plan that may
arise out of a Qualifying Termination, and the Plan Administrator will so
construe and implement the terms of the Plan. Reductions will be applied on a
retroactive basis, with benefits previously provided being recharacterized as
benefits pursuant to the Company’s statutory or other contractual obligations.
The payments pursuant to the Plan are in addition to, and not in lieu of, any
accrued but unpaid salary, bonuses or employee welfare benefits to which a
Participant is entitled for the period ending with the Participant’s Qualifying
Termination.
(c)    Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by


- 6 -    

--------------------------------------------------------------------------------




another employer or any retirement benefits received by such Participant after
the date of the Participant’s termination of employment with the Company.
(d)    Indebtedness of Participants. If a Participant is indebted to the Company
on the effective date of his or her Qualifying Termination, the Company reserves
the right to offset the payment of any benefits under the Plan by the amount of
such indebtedness. Such offset will be made in accordance with all applicable
laws. The Participant’s execution of the Participation Notice constitutes
knowing written consent to the foregoing.
(e)    Parachute Payments. Except as otherwise expressly provided in an
agreement between a Participant and the Company, if any payment or benefit the
Participant would receive in connection with a Change in Control from the
Company or otherwise (a “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount. The “Reduced
Amount” will be either (A) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (B) the largest
portion, up to and including the total, of the Payment, whichever amount ((A) or
(B)), after taking into account all applicable federal, state, provincial,
foreign and local employment taxes, income taxes and the Excise Tax (all
computed at the highest applicable marginal rate), results in the Participant’s
receipt, on an after-tax basis, of the greatest economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction will occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of stock awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to the Participant. Within any such category of Payments (that is, (1), (2), (3)
or (4)), a reduction will occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A and then with respect
to amounts that are. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Participant’s applicable type of
stock award (i.e., earliest granted stock awards are cancelled last).
6.    Tax Matters.
(a)    Application of Section 409A. It is intended that all of the benefits
provided under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and the Plan will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, the Plan (and any definitions in the Plan) will be
construed in a manner that complies with Section 409A and incorporates by
reference all required definitions and payment terms. For purposes of Section
409A (including, without limitation, for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment
payments under the Plan will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment under the Plan will
at all times be considered a separate and distinct payment. If the Plan
Administrator determines that any of the payments upon a Separation from


- 7 -    

--------------------------------------------------------------------------------




Service provided under the Plan (or under any other arrangement with the
Participant) constitutes “deferred compensation” under Section 409A and if the
Participant is a “specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i), at the time of his or her Separation from Service,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six (6) months and one (1) day after the effective date of
the Participant’s Separation from Service, or (ii) the date of the Participant’s
death (such earlier date, the “Delayed Initial Payment Date”), the Company will
(A) pay to the Participant a lump sum amount equal to the sum of the payments
upon Separation from Service that the Participant would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payments had
not been delayed pursuant to this paragraph, and (B) commence paying the balance
of the payments in accordance with the applicable payment schedules set forth
above. No interest will be due on any amounts so deferred.
(b)    Withholding. All payments and benefits under the Plan will be subject to
all applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.
(c)    Tax Advice. By becoming a Participant in the Plan, the Participant agrees
to review with the Participant’s own tax advisors the federal, state,
provincial, local and foreign tax consequences of participation in the Plan. The
Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) will be responsible for his or her
own tax liability that may arise as a result of becoming a Participant in the
Plan.
7.    Reemployment. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided, the Company, in its sole and absolute discretion, may require such
Participant to repay to the Company all or a portion of such severance benefits
as a condition of reemployment.
8.    Clawback; Recovery. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy of the
Company, including any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason,”
Constructive Termination or any similar term under any plan of or agreement with
the Company.
9.    Right to Interpret Plan; Amendment or Termination.
(a)    Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority to establish rules, forms and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
without limitation, the eligibility to participate in the Plan, the amount of
benefits paid under the


- 8 -    

--------------------------------------------------------------------------------




Plan and any adjustments that need to be made in accordance with the laws
applicable to a Participant. The rules, interpretations, computations and other
actions of the Plan Administrator will be binding and conclusive on all persons.
(b)    Amendment or Termination. The Company reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment or termination will apply to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Notwithstanding the foregoing, this
Plan shall terminate on the later of (i) the fifth anniversary of the Effective
Date or (ii) the 12 month anniversary of a Change in Control that occurs prior
to the fifth anniversary of the Effective Date. Any action amending or
terminating the Plan or any Participation Notice will be in writing and executed
by a duly authorized officer of the Company.
10.    No Implied Employment Contract. The Plan will not be deemed (a) to give
any employee or other person any right to be retained in the employ of the
Company, or (b) to interfere with the right of the Company to discharge any
employee or other person at any time, with or without cause, which right is
hereby reserved.
11.    Legal Construction. The Plan will be governed by and construed under the
laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by ERISA.
12.    Claims, Inquiries and Appeals.
(a)    Applications For Benefits And Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(e).
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(i)    the specific reason or reasons for the denial;
(ii)    references to the specific Plan provisions upon which the denial is
based;
(iii)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and


- 9 -    

--------------------------------------------------------------------------------




(iv)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d).
The notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:
Five9, Inc.
Attn: Compensation Committee
4000 Executive Pkwy, Ste 400
San Ramon, CA 94583
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits, in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:
(i)    the specific reason or reasons for the denial;


- 10 -    

--------------------------------------------------------------------------------




(ii)    references to the specific Plan provisions upon which the denial is
based;
(iii)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(iv)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion Of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 12(a), (ii) has
been notified by the Plan Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 12(c), and (iv) has been notified that
the Plan Administrator has denied the appeal. Notwithstanding the foregoing, if
the Plan Administrator does not respond to an applicant’s claim or appeal within
the relevant time limits specified in this Section 12, the applicant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.
13.    Basis of Payments to and from the Plan. All benefits under the Plan will
be paid by the Company. The Plan will be unfunded, and benefits hereunder will
be paid only from the general assets of the Company.
14.    Other Plan Information.
(a)    Plan Sponsor. The Company is the “Plan Sponsor,” as that term is used in
ERISA.
Five9, Inc.
4000 Executive Pkwy, Ste 400
San Ramon, CA 94583
(b)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Plan Sponsor by the Internal Revenue Service is
94-3394123. The Plan Number assigned to the Plan by the Plan Sponsor pursuant to
the instructions of the Internal Revenue Service is 525.
(c)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.


- 11 -    

--------------------------------------------------------------------------------




(d)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Five9, Inc.
Attn: Chairman of the Compensation Committee
4000 Executive Pkwy, Ste 400
San Ramon, CA 94583


Service of legal process may also be made upon the Plan Administrator.
(e)    Plan Administrator. The Plan Administrator of the Plan is:
Five9, Inc.
Attn: Compensation Committee
4000 Executive Pkwy, Ste 400
San Ramon, CA 94583


The Plan Sponsor’s and Plan Administrator’s telephone number is (925) 201-2000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
15.    Statement of ERISA Rights.
Participants in the Plan (which is a welfare benefit plan sponsored by Five9,
Inc.) are entitled to certain rights and protections under ERISA. If you are a
Participant, you are considered a participant in the Plan for the purposes of
this Section 15 and, under ERISA, you are entitled to:
Receive Information About Your Plan and Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and
(c)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and


- 12 -    

--------------------------------------------------------------------------------




other Plan participants and beneficiaries. No one, including your employer or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a Plan benefit or exercising your rights under
ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
16.    General Provisions.
(a)    Plan Document Controls. In the event of any inconsistency between this
Plan document and any other communication regarding this Plan, this Plan
document controls.
(b)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of the Plan will be
in writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s


- 13 -    

--------------------------------------------------------------------------------




Chairman of the Compensation Committee), or deposited in the U.S. Mail, First
Class with postage prepaid, and addressed to the parties, in the case of the
Company, at the address set forth in Section 14(a), in the case of a
Participant, at the address as set forth in the Company’s employment file
maintained for the Participant as previously furnished by the Participant or
such other address as a party may request by notifying the other in writing.
(c)    Transfer and Assignment. The rights and obligations of a Participant
under the Plan may not be transferred or assigned without the prior written
consent of the Company. The Plan will be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder. Notwithstanding the foregoing, on a
Participant’s death, any vested amounts owed to such Participant will be paid to
his or her estate.
(d)    Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(e)    Severability. Should any provision of the Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.
(f)    Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.




- 14 -    

--------------------------------------------------------------------------------






Exhibit A
FIVE9, INC.
2019 Key Employee Severance Benefit Plan
Participation Notice
To: ________________________
Date: _______________________
Five9, Inc. (the “Company”) has adopted the Five9, Inc. 2019 Key Employee
Severance Benefit Plan (the “Plan”). The Company is providing you this
Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together
constitute the Summary Plan Description for the Plan.
You are a Tier [___] Participant.
You understand that by accepting your status as a Participant in the Plan, any
of your stock options that have been considered to be “incentive stock options”
prior to the date hereof, if applicable, may cease to qualify as “incentive
stock options” as a result of the vesting acceleration benefit provided in the
Plan. By accepting participation, you represent that you have either consulted
your personal tax or financial planning advisor about the tax consequences of
your participation in the Plan, or you have knowingly declined to do so.
The Five9, Inc. Key Employee Severance Benefit Plan adopted on April 3, 2014
(the “Prior Plan”) terminated automatically on April 3, 2019 without any further
benefits or payment owed under it. If you were a participant in the Prior Plan,
any rights you had to payments or benefits under the Prior Plan also ceased on
April 3, 2019. Please return to the Company’s Chief Executive Officer a copy of
this Participation Notice signed by you. Please retain a copy of this
Participation Notice, along with the Plan document, for your records.
_____________________________________

    (Signature)
_____________________________________

    (Date)




        

--------------------------------------------------------------------------------






Exhibit B

Release Agreement
[Employees Age 40 or Over; Individual Termination]
I understand and agree completely to the terms set forth in the Five9, Inc. 2019
Key Employee Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Proprietary Information Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended) (“ADEA”)
and the federal Employee Retirement Income Security Act of 1974 (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission or the U.S. Department of Labor, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding.


    

--------------------------------------------------------------------------------




I hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth
(8th) day after I sign this Release.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
I acknowledge and agree that the Company has invested considerable time and
money to identify, engage, and/or retain its officers, directors, employees, and
independent contractors, and I have obtained and had access to confidential and
proprietary information concerning these individuals during my employment with
the Company. I therefore agree that for a period of twelve (12) months after the
severance of my employment, I will not directly or indirectly solicit, induce,
recruit, entice, encourage or otherwise seek to persuade any officer, director,
employee, or independent contractor of the Company to leave the Company or
terminate his/her relationship with the Company.
I further agree that I will not disparage, defame or otherwise detrimentally
comment upon the Company or any of its employees, officers, directors, board
members and/or investors, including but not limited to the Company’s products or
services, financial condition, business, capabilities and/or the ability of the
Company to perform its business. Notwithstanding the foregoing, nothing in this
Release is intended to prohibit me from providing information to a governmental
agency (Federal, State, or local) asserting that the Company, its employees,
officers, directors, and/or agents, has violated any applicable governing law,
receiving any monetary award for participating in any Federal, State, or local
whistleblower program, or to provide testimony as required by a subpoena.


        

--------------------------------------------------------------------------------




I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
PARTICIPANT:
_____________________________________

    (Signature)
By: __________________________________
Date: _________________________________






        

--------------------------------------------------------------------------------






Exhibit C

Release Agreement
[Employees Age 40 or Over; Group Termination]
I understand and agree completely to the terms set forth in the Five9, Inc. 2019
Key Employee Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Proprietary Information Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended) (“ADEA”)
or the federal Employee Retirement Income Security Act of 1974 (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the U.S. Department of Labor, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.


    

--------------------------------------------------------------------------------




I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth (8th) day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
I acknowledge and agree that the Company has invested considerable time and
money to identify, engage, and/or retain its officers, directors, employees, and
independent contractors, and I have obtained and had access to confidential and
proprietary information concerning these individuals during my employment with
the Company. I therefore agree that for a period of twelve (12) months after the
severance of my employment, I will not directly or indirectly solicit, induce,
recruit, entice, encourage or otherwise seek to persuade any officer, director,
employee, or independent contractor of the Company to leave the Company or
terminate his/her relationship with the Company.
I further agree that I will not disparage, defame or otherwise detrimentally
comment upon the Company or any of its employees, officers, directors, board
members and/or investors, including but not limited to the Company’s products or
services, financial condition, business, capabilities and/or the ability of the
Company to perform its business. Notwithstanding the foregoing, nothing in this
Release is intended to prohibit me from providing information to a governmental
agency (Federal, State, or local) asserting that the Company, its employees,
officers, directors, and/or agents, has violated any applicable governing law,
receiving any monetary award for participating in any Federal, State, or local
whistleblower program, or to provide testimony as required by a subpoena.


        

--------------------------------------------------------------------------------




I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.
PARTICIPANT:
_____________________________________

    (Signature)
By: __________________________________
Date: _________________________________




        

--------------------------------------------------------------------------------






Exhibit D
Release Agreement
[Employees Under Age 40]
I understand and agree completely to the terms set forth in the Five9, Inc. 2019
Key Employee Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Proprietary Information Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended) or the federal Employee Retirement Income Security Act of 1974 (as
amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the U.S. Department of Labor, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.





--------------------------------------------------------------------------------




I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
I acknowledge and agree that the Company has invested considerable time and
money to identify, engage, and/or retain its officers, directors, employees, and
independent contractors, and I have obtained and had access to confidential and
proprietary information concerning these individuals during my employment with
the Company. I therefore agree that for a period of twelve (12) months after the
severance of my employment, I will not directly or indirectly solicit, induce,
recruit, entice, encourage or otherwise seek to persuade any officer, director,
employee, or independent contractor of the Company to leave the Company or
terminate his/her relationship with the Company.
I further agree that I will not disparage, defame or otherwise detrimentally
comment upon the Company or any of its employees, officers, directors, board
members and/or investors, including but not limited to the Company’s products or
services, financial condition, business, capabilities and/or the ability of the
Company to perform its business. Notwithstanding the foregoing, nothing in this
Release is intended to prohibit me from providing information to a governmental
agency (Federal, State, or local) asserting that the Company, its employees,
officers, directors, and/or agents, has violated any applicable governing law,
receiving any monetary award for participating in any Federal, State, or local
whistleblower program, or to provide testimony as required by a subpoena.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
PARTICIPANT:
_____________________________________

    (Signature)
By: __________________________________
Date: _________________________________






        